Citation Nr: 1333388	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  10-05 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for altophobia. 

2. Entitlement to increases in the initial "staged" ratings (of 10 percent prior to December 9, 2009, and 20 percent from that date) assigned for the Veteran's peripheral neuropathy of the right lower extremity.  

3. Entitlement to increases in the initial "staged" ratings (of 10 percent prior to December 9, 2009, and 20 percent from that date) assigned for the Veteran's peripheral neuropathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to February 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied a claim of entitlement to service connection for altophobia, and granted service connection for peripheral neuropathy of the right and left lower extremities, assigning separate 10 percent ratings for each, effective June 17, 2008 (date of receipt of claim).  The Veteran submitted a timely notice of disagreement in August 2009; a statement of the case was issued in November 2009; and a substantive appeal was received in February 2010.  

This matter was previously before the Board in March 2013, at which time the Board denied the Veteran's claims for service connection for hypertension, a back disability, sleep apnea, asthma, and GERD, and remanded for further development the claims for service connection for altophobia and eczemoid rash of the bilateral lower extremities, and claims for initial higher ratings for peripheral neuropathy of the bilateral lower extremities.  

Subsequently, in a March 2013 rating decision, the RO granted service connection for eczema.  As such, this issue is no longer on appeal.  

In an October 2010 rating decision, the RO granted increased evaluations of 20 percent for peripheral neuropathy of the right and left lower extremities, effective December 9, 2009.  Despite the grant of these increased evaluations, the Veteran has not been awarded the highest possible evaluations for the entire appeal period.  As a result, he is presumed to be seeking the maximum possible evaluations.  The issues remain on appeal, as the Veteran has not indicated satisfaction with the ratings assigned. A B v Brown, 6 Vet App 35 (1993).  

The Veteran was scheduled for a Board video conference hearing at the Waco, Texas, RO in January 2013.  Notice of the hearing was mailed to the Veteran in November 2012.  The Veteran did not appear at the scheduled hearing and did not provide a cause for his failure to appear.  To date, VA has not received any request from the Veteran to reschedule his January 2013 Board hearing.  As such, his hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d) (2013).

Lastly, the Board notes that, in Rice v Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim. See Rice v Shinseki, 22 Vet App 447 (2009) The Court found in Rice that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability it is part of the claim for benefits for the underlying disability.  In this case, however, the Veteran has not raised a claim for TDIU and the evidence shows that the he is currently is unemployed due to his age.  Accordingly, the Board finds that Rice is not applicable in this case. See August 2010 VA examination. 


FINDINGS OF FACT

1. Altophobia was not present in service or manifested for many years thereafter, and is not otherwise shown to be related to service.

2. Throughout the entire period on appeal, the Veteran's left and right lower extremity peripheral neuropathy has been manifested by no more than moderate incomplete paralysis of the peroneal nerve. 



CONCLUSIONS OF LAW

1. Altophobia was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013). 

2. For the period from June 17, 2008, to December 8, 2009, the schedular criteria for an initial 20 percent disability rating, but no higher, for service-connected peripheral neuropathy affecting the left lower extremity, have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.25, 4.26, 4.124a, Diagnostic Code 8521 (2013).

3. For the period from June 17, 2008, to December 8, 2009, the schedular criteria for an initial 20 percent disability rating, but no higher, for service-connected peripheral neuropathy affecting the right lower extremity, have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.25, 4.26, 4.124a, Diagnostic Code 8521 (2013).

4. For the period since December 9, 2009, the schedular criteria for an initial disability rating higher than 20 percent for service-connected peripheral neuropathy affecting the left lower extremity have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.25, 4.26, 4.124a, Diagnostic Code 8521 (2013).

5. For the period since December 9, 2009, the schedular criteria for an initial disability rating higher than 20 percent for service-connected peripheral neuropathy affecting the right lower extremity have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.25, 4.26, 4.124a, Diagnostic Code 8521 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability). Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included. Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in July 2008 of the criteria for establishing service connection for altophobia, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  The July 2008 letter was sent to the Veteran prior to the RO's July 2009 decision that is the basis for this appeal.  Board therefore finds that no prejudice to the Veteran will result from proceeding with adjudication without additional notice or process.  Furthermore, as discussed below, it appears that VA has obtained all relevant evidence. Id.   

With respect to the Veteran's claims for higher initial ratings, these reflect "downstream" issues in that they each arose from the initial grant of service connection.  Where, as here, service connection has been granted and the initial ratings and effective dates have been assigned, the claims for service connection have been more than substantiated.  They have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice. Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The issues of higher initial ratings for peripheral neuropathy involve the downstream matters of the ratings assigned; thus, no further VCAA notice is required. 

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded multiple VA examinations in association with his peripheral neuropathy claim, as well as an examination and an etiological opinion with respect to the service connection claim. 

Most recently, in March 2013, the Board remanded this claim.  The Board directed that the Veteran be afforded a VA examination to ascertain the nature and etiology of his claimed altophobia.  The requested examination was performed in May 2013. The requested opinion was obtained.  Under the circumstances, the Board finds that there has been substantial compliance with its remand. See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 

The Board recognizes that the May 2013 VA examiner opined that she could not provide an opinion relating the Veteran's altophobia to service without resorting to mere speculation.  This opinion does not support a grant of service connection.  The fact that the opinion was couched in speculative terms does not undermine its probative value. Notably, Jones v. Shinseki, 23 Vet. App. 382, 290 (2010), the Court held that in relying on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence.  The examiner provided such an explanation as indicated below.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

II. Service Connection - Altophobia

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may be granted with evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include psychoses, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Factual Background

The Veteran contends that he has altophobia (a fear of high places) as result of his active duty service.  The Board notes that there is very little evidence of record, in the way of lay statements/contentions, concerning this issue.  Based on his May 2013 VA Mental Disorders examination report, and February 2010 VA Form 9, however, the Veteran appears to be claiming that his phobia started while serving in the Republic of Vietnam (RVN).  Specifically, he stated that his fear of heights/high places began when he was on an aircraft, sliding ammunition down to ground troops.  He stated "the fact that I was looking down and could hear bullets hitting the aircraft...that freaked me out."  He noted that, to this day, he is unable to engage in high level/altitude work and that he is bothered by walking up to the edge of a building.  

The Veteran's service treatment records are negative for any indication of symptoms, treatment, or diagnoses relating to altophobia, phobias in general, or any other psychiatric disorders.  His December 1969 separation examination report reflects a normal psychiatric clinical evaluation; the contemporaneous Report of Medical History indicates that the Veteran checked "no" as to having "depression or excessive worry," "nervous trouble of any sort."  The Board notes that the Veteran has not specifically alleged that he received treatment for altophobia or any other psychiatric disorder while he was in service; rather, he contends that he suffered from altophobia while in service, and continued to experience symptoms, intermittently, after separating from service, but was never formally treated for such disorder (either during or after service).  

Following service, the first complaints of altophobia are not shown until June 2008, at which time the Veteran filed an original claim for service connection for such disorder.  

The Veteran underwent a VA Mental Disorder examination in May 2013.  At that time he reported that he had never been treated for, or diagnosed with acrophobia/altophobia.  He stated that he was an Airborne Navigation Equipment Repairman in-service and that heights had never bothered him before going to Vietnam in 1969-1970.  He reported that his fear of heights/high places began when he was on an aircraft in RVN, sliding ammunition down to ground troops.  He stated "the fact that I was looking down and could hear bullets hitting the aircraft...that freaked me out."  After separation from service, in April 1970, he reported that he went to Six Flags amusement park and "went out onto a big observation tower and I stepped out on the expanded metal floor and that was as far as I could go.  And I had to ease back and that's when I realized I was afraid of heights."  He stated that he was currently able to fly in airplanes, but could not walk up to the edge of a building and/or do high-level, high ground work.  The VA examiner provided diagnoses of histrionic personality disorder (Axis I) and specific phobia, situational type (Axis I).  

The VA examiner stated that she reviewed the Veteran's claims file and that there were no lay statements, no psychiatric history of intervention for any mental health problems, and that the test protocols on today's examination did not indicate that he was traumatized from events in the military or currently.  The examiner opined that it was not possible to provide the requested opinion (i.e., as to whether the Veteran's altophobia was related to service) without resorting to mere speculation.  The examiner reasoned that, traditionally, acrophobia has been attributed to conditioning or a traumatic experience involving heights.  However, recent studies have casted doubt on this explanation.  Fear of falling, along with fear of loud noises, is one of the most commonly suggested inborn or non-associative fears.  The newer non-association theory is that fear of heights is an evolved adaptation to a world where falls posed a significant danger.  The degree of fear varies and the term "phobia" is reserved for the extreme end of the spectrum.  The examiner went on to state that it has been argued by researchers that fear of heights is an instinct found in many mammals, including human beings. Experiments using visual cliffs have shown human infants and toddlers, as well as other animals of various ages, to be reluctant in venturing onto a glass floor with a view of a few meters of apparent fall-space below it. While an innate cautiousness around heights is helpful for survival, an extreme fear can interfere with the activities of everyday life, such as climbing up a flight of stairs or a ladder or even standing on a chair.  The examiner stated that the Veteran's "described fears of looking over the edge of a building and looking down a transparent, expanded metal floor is so specific and rare," and when these situations occur, they do not result in full blown panic attacks.  In addition, the examiner stated that the requested opinion was beyond the scope of current psychological knowledge and actual causation and could not be "selected from the aforementioned event of looking out the edge of an airplane."  The VA examiner stated that she based her opinion on the psychodiagnostic testing, the clinical diagnostic interview, the Veteran's verbal report, the MSE, and at least two medical journals (which are cited in full in the VA report).  

Analysis

First, the Board finds that service connection for altophobia, or a specific phobia, on a presumptive basis is not warranted in this case, as there is no evidence of psychoses within the first post-service year. 38 C.F.R. § 3.309. 

Next, the Board finds that service connection for altophobia on a direct basis is not warranted.  The Veteran was not shown to have altophobia, or any other specific phobias, during service.  Rather, the earliest post-service medical evidence of any relevant findings is dated in 2013, at which time the Veteran underwent a VA Mental Disorder examination and was diagnosed with a specific phobia related to heights.  The first documented lay evidence of altophobia is not shown until 2008, at which time the Veteran filed his original claim for service connection.  Both of these findings are nearly 40 years after separation from active duty service.  Put another way, service connection based on the theories of direct onset (38 C.F.R. § 3.303(a)), or a presumption of service connection (38 C.F.R. § 3.307, 3.309), is not established. (Note: continuity of symptomatology (38 C.F.R. § 3.303(b)) is not applicable in this case).  

There is no competent opinion in support of the claim.  In this regard, the only competent opinion of record is the May 2013 VA examiner's opinion, in which the examiner explained that any attempt to etiologically link current findings with the Veteran's service was beyond the scope of current psychological knowledge and would require resort to mere speculation.  Current regulations provide that service connection may not be based on a resort to speculation, or even a remote possibility. See 38 C.F.R. § 3.102 (2013); see also Jones v. Shinseki, 23 Vet. App. 382 (2010); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, Axis I, psychologically diagnosed specific phobias fall outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Specific phobia, situational type, is not the type of condition that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that diagnostic studies and other specific findings are needed to properly assess and diagnose the disorder. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report being fearful of heights when he was in Vietnam, and intermittently since that time, there is no indication that the Veteran is competent to diagnose Axis I psychological diagnoses, such a specific phobias, or to link any current diagnosis of specific phobia to service.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating dental disorder. See King v. Shinseki, 700 F.3d 1339, 1345   (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value. 

Lastly, the Board acknowledges that the Veteran was also diagnosed with an Axis I histrionic personality disorder upon VA examination in May 2013; however, personality disorders, generally, are not subject to compensation and therefore will not be further considered in this analysis. See 38 C.F.R. § 3.303(c).  

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis. 38 U.S.C.A. § 5107(b).  

III. Higher Initial Ratings - Peripheral Neuropathy, Bilateral Lower Extremities

The Veteran contends that his service-connected peripheral neuropathy of the left and right lower extremities is worse than initially rated.  The RO originally awarded service connection for peripheral neuropathy of the left and right lower extremities in the July 2009 rating decision currently on appeal.  The RO awarded separate 10 percent evaluations for each lower extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8599-8520, effective June 17, 2008.  In an October 2010 rating decision, the RO granted increased evaluations of 20 percent each for peripheral neuropathy of the right and left lower extremities, effective December 9, 2009. See AB, supra. 

The Veteran's particular disability is not listed in the rating schedule.  However, 38 C.F.R. § 4.27 provides that unlisted disabilities can be rated analogously with the first two digits selected from that part of the rating schedule most closely identifying the part or system of the body involved, and the last two digits "99." See also, 38 C.F.R. § 4.20 (outlining principles related to analogous ratings).  The RO determined that the most closely analogous Diagnostic Code was 8520, paralysis of the sciatic nerve. 

The introductory note to "Diseases of the Peripheral Nerves" defines the term "incomplete paralysis" as a degree of lost or impaired function substantially less than the type pictured for complete paralysis.  When the involvement is wholly sensory, the rating should be for the mild or, at most, moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  Moreover, the rating schedule provides that neuralgias characterized by dull and intermittent pain of a typical distribution so as to identify the nerve, are to be rated on the same scale with a maximum equal to moderate incomplete paralysis. 38 C.F.R. § 4.124. 

Under Diagnostic Code 8520, a 10 percent evaluation is assigned for mild incomplete paralysis of the sciatic nerve, while a 20 percent evaluation is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent evaluation is assigned for moderately severe incomplete paralysis of the sciatic nerve, while a 60 percent evaluation is assigned for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  An 80 percent evaluation, the highest schedular evaluation available, is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost. 38 C.F.R. § 4.124a, Diagnostic Code 8520. 

Words such as "mild," "moderate," and "severe" are not defined in VA's Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21 (2013).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial ratings cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013). 

Generally, "pyramiding," the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided. 38 C.F.R. § 4.14 (2013).  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  The Board has considered staged ratings in this case, but, as will be further discussed below, the evidence does not show a variance in the signs and symptoms of the Veteran's service-connected bilateral lower extremity peripheral neuropathy during the claim period such that staged ratings are for application in this case. 

Factual Background

The Veteran's claim for service connection for peripheral neuropathy of the left and right lower extremities was received in June 2008; as such, evidence dated from June 2007 to the present will be considered the analysis below.  

Swanson Family Chiropractic Clinic notes dated in November 2007 show complaints of numbness in the feet, including the 1st and 2nd metatarsals.  No objective findings concerning the lower extremities were provided. 

The Veteran underwent a VA diabetes examination in July 2009, which indicated a diagnosis of mild peripheral neuropathy bilateral lower extremities.  Neurological examination sensory examination was normal throughout except for the plantar surface of both feet where he had decreased 10 gram monofilament sensation.  He did not have any atrophy to the legs.  He had good strength of 5/5 in the lower extremities.  Knee reflexes were 2+ and equal, bilaterally.  Ankle reflexes were absent, bilaterally.  He could stand on his heels and toes without difficulty.  The pertinent diagnosis was "mild" peripheral neuropathy.  

A December 8, 2009 private treatment report from Dr. White, reflected complaints of a loss of feeling in his feet ("feels like cardboard").  It was noted that he was being treated for his neuropathy with Neurontin and that his dosage was just increased.  He described the front parts of his feet as numb with loss of feeling tingling and burning; the back parts of his legs were "fine."  The Veteran again reported having a "funny, paresthesias type pain and the cardboard stocking type feeling on the ball of his feet on the forefoot."  

Objectively, on the shins of both legs, there were hyperpigmented areas and sparse hair growth.  Neurologically, he was able to feel the monofilament from mid arch approximately but could not feel it in the toe area.  Vibratory sense was diminished at the MP joints bilaterally, but at the ankle and the tibial crest, it increased in reference to the hand.  No Babinski s sign was present.  Muscle strength and tone were normal.  The diagnostic impression was peripheral neuropathy. 

The Veteran underwent a VA nerves examination in August 2010.  He reported an onset of numbness in his feet three years prior.  He currently endorsed numbness of the toes and bottoms of his feet, as well as burning and tingling sensations.  He was prescribed Gabapentin and meloxicam for his neuropathy pain.  

Objective examination revealed knee jerk reflexes were 2+, bilaterally, and ankle reflexes were 1+ bilaterally.  Plantar reflexes were normal.  Sensory examination revealed decreased vibration at the ankles; absent pinprick/pain sensation at the dorsum and plantar surfaces of the toes, bilaterally; normal position sense, bilaterally; and absent light touch sensation at the dorsum and plantar surfaces of the toes, bilaterally.  Affected nerves included the peroneal, medial plantar, lateral plantar and sural nerves.  Dysesthesias was not present.  Motor examination was normal.  There was no atrophy.  The Veteran was unable to walk tandem. 

The pertinent diagnosis was bilateral severe sensory peripheral neuropathy of both upper and lower extremities.  

The Veteran underwent a VA peripheral nerves examination in January 2011.  He reported numbness of the lower extremities, toes, and bottoms of his feet.  It was noted that he had been examined by several doctors in the past, and upon examination, displayed the typical features of peripheral neuropathy related to his underlying diabetes, including decreased sensation to pinprick and monofilament sensation.  The examiner also noted that he had been unable to tandem walk. 

Objectively, motor examination was normal throughout.  Decreased pinprick sensation was noted, bilaterally.  Knee reflexes were normal.  Ankle reflexes were absent. 

The diagnostic impression was peripheral neuropathy related to diabetes, affecting both lower extremities. 

The Veteran underwent a VA peripheral nerve examination in May 2013.  The pertinent diagnosis was diabetic sensory neuropathy.  The Veteran reported that the tops of his feet and toes were numb; he also endorsed tingling, burning, and numbness on the bottoms and sides of his feet.  He stated that if, for example, he stepped on a coin with his socks on, it hurt like a shooting pain that he described as an 8 or 9/10.  If he wears his shoes he does not have that problem.  (The Veteran wears special diabetic shoes).  He was not taking any medication for his neuropathy pain at the time of the examination.  

Symptoms included moderate constant pain; severe intermittent pain; and moderate numbness in the bilateral lower extremities.  There was no paresthesias or dysesthesias present.  Muscle strength testing was normal (5/5) with the exception of left and right ankle dorsiflexion, which was 4/5.  There was no muscle atrophy.  Deep tendon reflexes were normal (2+) with the exception of the ankle reflexes, which were 1+. 

Sensory examination for sensation and light touch were normal in the bilateral thighs/knees, but absent in the ankles and feet/toes.  The Veteran also had some trophic changes, which were described as smooth shiny skin on the legs from the knees down with diabetic shin spots.  The Veteran's gait was not normal as he was unable to walk tandem. 

With respect to nerves of the lower extremity that were affected by the peripheral neuropathy, sciatic nerves were normal.  However, there was mild, incomplete paralysis of the external popliteal nerves (common peroneal), the musculocutaneous (superficial peroneal) nerves, the anterior tibial nerves (deep peroneal), the interior popliteal nerves (tibial), and the posterior tibial nerves, bilaterally; and normal anterior crural nerves, internal saphenous nerves, obturator nerves, external cutaneous nerves of the thighs, and ilio-inguinal nerves.  It was noted that the Veteran used a cane due to numbness in his feet.  The examiner noted that the Veteran was limited to approximately 20 minutes of standing due to pain in his feet. 

The examiner opined that the peripheral neuropathy of both of his lower extremities was "moderate," reasoning that his feet were numb to the ankles, and he was limited in how long he could stand.  Also he had burning in his feet from his neuropathy.

Analysis

Based on the foregoing, the Board resolves all doubt in the Veteran's favor and finds that his bilateral lower extremity peripheral neuropathy results in sensory and overall functional impairment, which warrants separate 20 percent initial ratings (but not higher) for each extremity under DC 8521, for the entire period from June 17, 2008, until December 8, 2009, and since December 9, 2009.  In other words, increased initial ratings from 10 to 20 percent are warranted for each lower extremity from June 17, 2008, to December 8, 2009; and thereafter, no more than a 20 percent rating is warranted.  

The Board also finds that the Veteran's service-connected right and left lower extremity peripheral neuropathy are more appropriately evaluated under the criteria of DC 8521 (external peroneal nerve).  Indeed, there are no objective medical findings of record which confirm sciatic nerve involvement (as contemplated under DCC 8520).  Rather, the medical evidence (including two comprehensive VA nerve examinations in August 2010 and May 2013) reflects that the Veteran's bilateral peripheral neuropathy primarily affects the peroneal nerves of lower extremities. (Note: additional nerves affected will be discussed below).  

In this regard, the Board notes that, under DC 8521, incomplete paralysis of the external popliteal (common peroneal) nerve warrants a 10 percent evaluation when mild, a 20 percent evaluation when moderate, and a 30 percent evaluation when severe.  Complete paralysis of the external popliteal nerve warrants a 40 percent evaluation where there is foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened, anesthesia covers entire dorsum of foot and toes. 

After applying the foregoing criteria to the Veteran's bilateral peripheral neuropathy, the Board finds that the preponderance of the evidence shows symptoms that more nearly approximate moderate incomplete paralysis of the external popliteal nerve.  Indeed, the evidence throughout the appeal period demonstrates some diminished, and intermittently absent, lower extremity sensory, motor, and reflex functioning, as well as subjective complaints of pain and numbness in the toes and feet, and problems walking due to such symptoms.  In addition, the July 2009 VA examiner expressly described the Veteran's bilateral neuropathy as "mild," while the May 2013 VA examiner noted that his overall neuropathy was "moderate, resulting in "mild incomplete paralysis" of the peroneal nerves.  The Board thus finds that, taken as a whole, the evidence outlined above demonstrates that the Veteran's right and left lower extremity neuropathy more nearly approximate moderate incomplete paralysis.   

In making this determination, the Board acknowledges that the August 2010 VA examiner characterized the Veteran's neuropathy as "severe sensory neuropathy."  (Emphasis added).  However, the preponderance of the evidence reflects that the Veteran has full resistance against active movement in knee extension; muscle strength of the lower extremities (including ankle plantar and dorsiflexion) is largely normal (4/5 to 5/5); position sense is normal; there is no atrophy of the lower extremity muscles; and there have been no findings of dysesthesias, or parethesias.  Moreover, at no point during the appeal period has the evidence shown that the Veteran's peripheral neuropathy of the lower extremities has been characterized by severe incomplete paralysis of the peroneal nerve.  Again, multiple examiners have characterized the Veteran's overall impairment as mild, and at most moderate, with only mild incomplete paralysis of the affected nerves.  Accordingly, an initial rating in excess of 20 percent is not warranted under the schedular criteria for any portion of the appeal period. 

The Board notes that the use of descriptive terminology such as "severe" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2013).  

Therefore, while the Veteran's left and right peripheral neuropathy has been described by at least one examiner as severe sensory peripheral neuropathy, for the reasons discussed immediately above, the Board finds that the preponderance of the evidence supports the grant of an initial 20 percent disability rating (from June 17, 2008, to December 8, 2009), but no higher, for any portion of the appeal period (to include since December 9, 2009), for service-connected right and left lower extremity peripheral neuropathy.  

The Board has considered whether the Veteran would be entitled to higher initial evaluations under any other diagnostic codes.  Diagnostic Code 8522, which applies to the musculocutaneous nerve, provides for a 30 percent evaluation for complete paralysis of the nerve.  As there has been no evidence in the record, whatsoever, of complete paralysis of the musculocutaneous nerve, a higher evaluation is not warranted under Diagnostic Code 8522. 

Similarly, in the absence of evidence of complete paralysis of a nerve, the Veteran would not be entitled to an evaluation in excess of 20 percent under Diagnostic Codes 8523 or 8525.  In the absence of evidence of severe incomplete paralysis, a higher rating is not warranted under Diagnostic Code 8524 or Diagnostic Code 8526.  Finally, Diagnostic Codes 8527, 8528, and 8529 do not provide for an evaluation in excess of 10 percent.  

The Board has also considered whether separate ratings would be appropriate in this case.  In this regard, the May 2013 VA examiner identified additional musculocutaneous (DC 8522), anterior tibial (DC 8523), interior popliteal (DC 8524), and posterior tibial (DC 8525) nerve involvement (all described as "mild" incomplete paralysis) associated with the Veteran's lower extremity neuropathy.  The Board acknowledges these findings, but also points that separate ratings under each of these diagnostic codes (DCs 8522-8525) would entail compensating the Veteran twice for the same symptoms. See 38 C.F.R. § 4.14.  Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.

In sum, the Board finds that the Veteran's bilateral lower extremity peripheral neuropathy results in sensory and overall functional impairment, which warrants separate 20 percent initial ratings (but not higher) for each extremity under DC 8521, for the entire period from June 17, 2008, until December 8, 2009, and since December 9, 2009.  A rating in excess of 20 percent is not warranted for any portion of the appeal period.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran. See Gilbert, supra. 

Extraschedular Consideration 

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required. Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected peripheral neuropathy of the lower extremities.  As noted above, the Veteran's symptoms associated with peripheral neuropathy of the lower extremities include pain, tingling, numbness, decrease in sensation, and diminished/absent reflexes.  The rating criteria contemplate these symptoms.  The Veteran has not described any exceptional or unusual features or symptoms of the disability.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to service connection for altophobia is denied. 

For the period from June 17, 2008, to December 9, 2009, an initial 20 percent disability rating, but no higher, is warranted for service-connected peripheral neuropathy affecting the left lower extremity, subject to the law and regulations governing the payment of monetary benefits. 


For the period from June 17, 2008, to December 9, 2009, an initial 20 percent disability rating, but no higher, is warranted for service-connected peripheral neuropathy affecting the right lower extremity, subject to the law and regulations governing the payment of monetary benefits.

For the period beginning December 9, 2009, an initial disability rating higher than 20 percent for service-connected peripheral neuropathy affecting the left lower extremity is denied. 

For the period beginning December 9, 2009, an initial disability rating higher than 20 percent for service-connected peripheral neuropathy affecting the right lower extremity is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


